DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13, 21-22 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “RAN1 decisions for WI Shortened TTI and processing time for LTE (LTE_sTTIandPT)-per topic” hereinafter referred to as Ericsson.

	RE Claim 1, Ericsson discloses a method for transmitting an uplink signal, wherein the method comprises: 
See Ericsson 4.3.2 – UE receiving UL grant), 5wherein the uplink grant information is used to instruct the terminal device to transmit a first uplink channel in a first sub-slot and to transmit a second uplink channel in a second sub-slot, wherein the first uplink channel comprises uplink data and does not comprise a reference signal (See Ericsson 4.3.2 – sPUSCH data in sTTIn, DMRS in sTTIn+1), the second uplink channel comprises a reference signal and does not comprise uplink data (See Ericsson 4.3.2 – sPUSCH data in sTTIn, DMRS in sTTIn+1), the first sub-slot and the second sub-slot are adjacent sub-slot on a first carrier (See Ericsson 4.3.2 – sTTIn and sTTIn+1), 10the first sub-slot is located previous to the second sub-slot, and the reference signal comprised in the second uplink channel is used to demodulate the uplink data comprised in the first uplink channel (See Ericsson 4.3.2 – sTTIn and sTTIn+1; DMRS used to demodulate data received); 
	determining, by the terminal device, whether to transmit the first uplink channel in the first sub-slot according to a priority of an uplink channel (See Ericsson 4.3.4.2.1 – determining collision priority), wherein the priority of the uplink channel from low to high comprises:  
	15an uplink channel without Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) on a subframe (See Ericsson 4.3.4.2.1 – PUSCH w/o HARQ-ACK); 
	an uplink channel without HARQ-ACK in a slot (See Ericsson 4.3.4.2.1 – sPUSCH w/o HARQ-ACK; sPUSCH at slot level sTTI (Ericsson page 1)); 
	an uplink channel without HARQ-ACK without reference signal in a sub-slot (See Ericsson 4.3.4.2.1 – sPUSCH w/o HARQ-ACK & w/o DMRS); 
See Ericsson 4.3.4.2.1 – sPUSCH w/o HARQ-ACK & w/DMRS); 
	20an uplink channel with HARQ-ACK on a subframe (See Ericsson 4.3.4.2.1 – PUSCH w/ HARQ-ACK); 
	an uplink channel with HARQ-ACK in a slot (See Ericsson 4.3.4.2.1 –sPUSCH w/ HARQ-ACK; sPUSCH at slot level sTTI (Ericsson page 1)); 
	an uplink channel with HARQ-ACK in a sub-slot (See Ericsson 4.3.4.2.1 – sPUSCH w/ HARQ-ACK; sPUSCH at sub-slot level sTTI (Ericsson page 1) – TTIs with shorter duration are given higher priority for equivalent priority class).

	RE Claim 2, Ericsson discloses a method, as set forth in claim 1 above, wherein if the first uplink channel does not comprise the HARQ-ACK, a priority of the first uplink channel is equal to the priority of the 25uplink channel without HARQ-ACK with reference signal in the sub-slot (See Ericsson 4.3.4.2.1 – without HARQ-ACK priority is same with or without DMRS), or 
	is equal to the priority of the uplink channel without HARQ-ACK without reference signal in the sub-slot (See Ericsson 4.3.4.2.1 – without HARQ-ACK priority is same with or without DMRS).

	RE Claim 3, Ericsson discloses a method, as set forth in claim 1 above, wherein if the terminal device determines, according to the priority of the uplink channel, to transmit the first uplink channel in the first sub-slot, the method further comprising: 
See Ericsson 4.3.4.2.1 – based on priority); 
	wherein, if the first uplink channel comprises the HARQ-ACK, a priority of the second uplink channel is equal to the priority of the uplink channel with HARQ-ACK in the sub-slot (See Ericcson 4.3.4.2.1 – based on priority with HARQ-ACK determines if second UL channel is sent with first).

5 	RE Claim 4, Ericsson discloses a method, as set forth in claim 1 above, wherein if the terminal device determines, according to the priority of the uplink channel, to transmit the first uplink channel in the first sub-slot, the method further comprising: 
	determining, by the terminal device, whether to transmit the second uplink channel in the second sub-slot according to the priority of the uplink channel (See Ericsson 4.3.4.2.1 – based on priority); 
	10wherein if the first uplink channel does not comprise the HARQ-ACK, the priority of the second uplink channel is equal to the priority of the uplink channel without HARQ-ACK with reference signal in the sub-slot (See Ericsson 4.3.4.2.1 – priority equal to without HARQ-ACK with DMRS); or
	the priority of the second uplink channel is between the priority of the uplink channel without HARQ-ACK without reference signal in the sub-slot and the priority of the uplink channel without HARQ-ACK with reference signal in the 15sub-slot.

Claim 5, Ericsson discloses a terminal device, comprising a processor, a transceiver, and a memory, and the memory is configured to store an instruction (See Ericsson 4.3.2 – UE comprises memory, processor, and transceiver), and the processor is configured to execute the instruction stored in the memory to: 
	control the transceiver to receive uplink grant information transmitted by a network 20device (See Ericsson 4.3.2 – UE receiving UL grant), and the uplink grant information is used to instruct the terminal device to transmit a first uplink channel in a first sub-slot and to transmit a second uplink channel in a second sub-slot, wherein the first uplink channel comprises uplink data and does not comprise a reference signal (See Ericsson 4.3.2 – sPUSCH data in sTTIn, DMRS in sTTIn+1), the second uplink channel comprises a reference signal and does not comprise uplink data (See Ericsson 4.3.2 – sPUSCH data in sTTIn, DMRS in sTTIn+1), the first sub-slot and the second sub-slot are adjacent sub-slot on a first 25carrier (See Ericsson 4.3.2 – sTTIn and sTTIn+1), the first sub-slot is located previous to the second sub-slot, and the reference signal comprised in the second uplink channel is used to demodulate the uplink data comprised in the first uplink channel (See Ericsson 4.3.2 – sTTIn and sTTIn+1; DMRS used to demodulate data received); 
	determine, according to a priority of an uplink channel, whether to transmit the first uplink channel in the first sub-slot (See Ericsson 4.3.4.2.1 – determining collision priority), wherein the priority of the uplink channel from low to high comprises: 
	15an uplink channel without Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) on a subframe (See Ericsson 4.3.4.2.1 – PUSCH w/o HARQ-ACK); 
See Ericsson 4.3.4.2.1 – sPUSCH w/o HARQ-ACK; sPUSCH at slot level sTTI (Ericsson page 1)); 
	an uplink channel without HARQ-ACK without reference signal in a sub-slot (See Ericsson 4.3.4.2.1 – sPUSCH w/o HARQ-ACK & w/o DMRS); 
	an uplink channel without HARQ-ACK with reference signal in a sub-slot (See Ericsson 4.3.4.2.1 – sPUSCH w/o HARQ-ACK & w/DMRS); 
	20an uplink channel with HARQ-ACK on a subframe (See Ericsson 4.3.4.2.1 – PUSCH w/ HARQ-ACK); 
	an uplink channel with HARQ-ACK in a slot (See Ericsson 4.3.4.2.1 –sPUSCH w/ HARQ-ACK; sPUSCH at slot level sTTI (Ericsson page 1)); 
	an uplink channel with HARQ-ACK in a sub-slot (See Ericsson 4.3.4.2.1 – sPUSCH w/ HARQ-ACK; sPUSCH at sub-slot level sTTI (Ericsson page 1) – TTIs with shorter duration are given higher priority for equivalent priority class).

	RE Claim 6, Ericsson discloses a terminal, as set forth in claim 5 above, wherein if the first uplink channel does not comprise the HARQ-ACK, a priority of the first uplink channel is equal to the priority of the 25uplink channel without HARQ-ACK with reference signal in the sub-slot (See Ericsson 4.3.4.2.1 – without HARQ-ACK priority is same with or without DMRS), or 
	is equal to the priority of the uplink channel without HARQ-ACK without reference signal in the sub-slot (See Ericsson 4.3.4.2.1 – without HARQ-ACK priority is same with or without DMRS).

Claim 7, Ericsson discloses a terminal, as set forth in claim 5 above, wherein if the terminal device determines, according to a priority of the uplink channel, to transmit the first uplink channel in the first sub-slot, the processor is further configured to execute the instruction stored in the memory 15to: 
	determine whether to transmit the second uplink channel in the second sub-slot according to the priority of the uplink channel (See Ericsson 4.3.4.2.1 – based on priority), 
	wherein if the first uplink channel comprises the HARQ-ACK, the priority of the second uplink channel is equal to the priority of the uplink channel with HARQ-ACK in the sub-slot (See Ericcson 4.3.4.2.1 – based on priority with HARQ-ACK determines if second UL channel is sent with first).

20 	RE Claim 8, Ericsson discloses a terminal, as set forth in claim 5 above, wherein if the terminal device determines, according to the priority of the uplink channel, to transmit the first uplink channel in the first sub-slot, the processor is further configured to execute the instruction stored in the memory to: 
	determine whether to transmit the second uplink channel in the second sub-slot 25according to the priority of the uplink channel (See Ericsson 4.3.4.2.1 – based on priority); 
	wherein if the first uplink channel does not comprise the HARQ-ACK, the priority of the second uplink channel is equal to the priority of the uplink channel without HARQ-ACK with reference signal in the sub-slot (See Ericsson 4.3.4.2.1 – priority equal to without HARQ-ACK with DMRS); or 


	RE Claim 9, Ericsson discloses a terminal, as set forth in claim 5 above, wherein if the terminal device determines, according to the priority of the uplink channel, to transmit the first uplink channel in the first sub-slot, the processor is further configured to execute the instruction stored in the memory 5to: 
	determine whether to transmit the second uplink channel in the second sub-slot according to the priority of the uplink channel (See Ericsson 4.3.4.2.1 – based on priority); 
	wherein the priority of the second uplink channel is equal to the priority of the uplink channel without HARQ-ACK with reference signal in the sub-slot (See Ericsson 4.3.4.2.1 – priority equal to without HARQ-ACK with DMRS for sPUSCH of sub-slot sTTI (Ericsson page 1)); or 
	the priority of the 10second uplink channel is between the priority of the uplink channel without HARQ-ACK without reference signal in the sub-slot and the priority of the uplink channel without HARQ-ACK with reference signal in the sub-slot.

	RE Claim 10, Ericsson discloses a terminal, as set forth in claim 5 above, wherein if the terminal device determines, according to the priority of the uplink channel, not to transmit the first uplink channel in the 15first sub-slot, the processor is further configured to execute the instruction stored in the memory to: 
See Ericsson 4.3.4.1 – UE transmits both sPUSCH & sPUCCH or just sPUSCH (not sPUCCH by itself)).

	RE Claim 11, Ericsson discloses a terminal, as set forth in claim 5 above, wherein if the terminal device determines, according to the priority of the uplink channel, not to transmit the first uplink channel in the 20first sub-slot, the processor is further configured to execute the instruction stored in the memory to: 
	determine whether to transmit the second uplink channel in the second sub-slot according to the priority of the uplink channel, wherein the priority of the second uplink channel is the lowest (See Ericsson 4.3.2 – sending DMRS in different sTTI than sPUSCH; 4.3.4.2.1- uplink channel w/o HARQ-ACK is lowest priority).

25 	RE Claim 12, Ericsson discloses a terminal, as set forth in claim 5 above, wherein, in the case that whether the uplink channel comprises the HARQ-ACK and whether the uplink channel comprises the reference signal has same situation, a priority of an uplink channel transmitted on a second carrier is lower than a priority of an uplink channel transmitted on the first carrier, wherein the first carrier is a carrier in a primary physical uplink control channel (PUCCH) 30group configured for the terminal device, and the second carrier is a carrier in a secondary 45PUCCH group configured for the terminal device (See Ericsson 4.3.4.2.1-sPUCCH of P1 greater priority than sPUCCH of P2).

Claim 13, Ericsson discloses a terminal, as set forth in claim 5 above, wherein the terminal device has a capability of uplink channel concurrent transmission for different time lengths, and is configured to be able to perform the uplink channel concurrent transmission for different time 5lengths (See Ericsson 4.2.1.3 & 4.3.4.2.1- concurrent transmissions can have different time lengths).

	RE Claim 21, Ericsson discloses a method, as set forth in claim 1 above, wherein the determining, by the terminal device, whether to transmit the first uplink channel in the first sub-slot according to a priority of an uplink channel comprises: 
	determining, by the terminal device, when there are at least two uplink channels overlap in the first sub-slot (See Ericsson 4.3.4.2.1- when two uplink channels overlap and the UE is not capable of simultaneous transmission) and a total transmitting power for transmitting the at least two uplink channels exceeds a maximum transmitting power of the terminal device (See Ericsson 4.3.4.2.1- determining the UE is power-limited), whether to transmit the first uplink channel in the first sub-slot according to the priority of the uplink channel (See Ericsson 4.3.4.2.1-  when the UE is power-limited, transmitting TTI channel according to priority rules).

	RE Claim 22, Ericsson discloses a terminal, as set forth in claim 5 above, wherein the processor is configured to execute the instruction stored in the memory to: 
	determine, when there are at least two uplink channels overlap in the first sub-slot and a total transmitting power for transmitting the at least two uplink channels exceeds a maximum transmitting power of the terminal device (See Ericsson 4.3.4.2.1- determining the UE is power-limited when there are simultaneous transmissions), according to a priority of an uplink channel, whether to transmit the first uplink channel in the first sub-slot (See Ericsson 4.3.4.2.1-  when the UE is power-limited, transmitting TTI channel according to priority rules). 


Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive.
	Regarding Applicant's arguments that the cited references do not teach the elements of claim 1, specifically, that Ericsson is related to channel of two different PUCCH groups and only five levels of priority are defined (as opposed to seven levels of priority in the instant claims), the Examiner respectfully disagrees. The Applicant has argued that Ericsson teaches of two PUCCH groups (P1 and P2) so it would not be appropriate to compare the different priority granularities across the two different groups. The Examiner disagrees and submits that nowhere in the claim language does it require the transmission priorities to be for conflicting traffic of a single PUCCH/PUSCH group (i.e. “an uplink channel with/without…”). However, even if one were to disregard one of the PUCCH groups (i.e. P1 or P2), Ericsson teaches the seven levels of priority. As defined one the first page of Ericsson, as well as throughout the reference, shortened TTI, PUSCH, and PUCCH (i.e. sTTI, sPUSCH, sPUCCH) can refer to both subslot (i.e. subslot TTI, subslot PUSCH, subslot PUCCH) as well as slot (i.e. slot TTI, slot PUSCH, slot PUCCH). In section 4.3.4.2.1, Ericsson further defines priority rules for when there is simultaneous transmissions from two different channels and the UE is power-limited (i.e. it doesn’t have enough to transmit both at the same time so one must be prioritized over the other). Besides the stated chart of rules on Ericsson page 15 (4.3.4.2.1), Ericsson also defines situations of when there are transmission with different TTI lengths and the UE is power-limited, transmissions with longer TTI lengths are dropped/stopped. The chart of rules may appear to only show transmissions with longer TTI lengths are dropped/stopped, among the same priority level, sPUSCH with HARQ (subslot) has priority over sPUSCH with HARQ (slot). 
	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVE R YOUNG/Primary Examiner, Art Unit 2477